DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
The amendment of 03/02/2022 has been entered. Claims 1-2 and 4-14 are pending in this US patent application. Claims 1 and 9-14 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/01/2021.
Claims 2 and 4-8 are currently under examination and were examined on their merits.

Information Disclosure Statement
The information disclosure statement filed in this application on 03/02/2022 has been received and considered.

Withdrawn Rejections
	The rejection of claim 2 under 35 U.S.C. 112(b) as being indefinite as set forth in the previous Office action is withdrawn in light of the amendment of 03/02/2022, which removed the phrase “a protein prior to modification” from claim 2.
	The rejection of claim 2 under 35 U.S.C. 102(a)(1) as being anticipated by Nishiya as set forth in the previous Office action is withdrawn in light of the amendment of 03/02/2022, which amended part (c-1) of claim 2 to recite that the amino acid corresponding to position 320 is asparagine and the amino acid corresponding to position 324 is glycine.

Allowable Subject Matter
The previously elected species of modified sarcosine oxidase, the protein of part (c-1) of claim 2, is free of the prior art. The closest prior art to the elected species is found in the teachings of Nishiya, as discussed in the previous Office action. Nishiya teaches sarcosine oxidases with more than 80% identity with SEQ ID NO.: 2 that have reduced reactivity to l-proline but does not teach or suggest the N320/G324 variant recited in the amended claims. As such, part (c-1) of claim 2 is free of the prior art, and the Examiner has rejoined the entirety of claim 2 and its dependent claims 4-8 for examination. 
Claims 2 and 4-8 are currently under examination and were examined on their merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 4-8 are newly rejected as necessitated by amendment under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 2 recites the broad limitation “a sarcosine oxidase having 80% or more identity with the amino acid sequence of SEQ ID NO: 1” with particular point mutations in part (b-1), and the claim also recites “the modified sarcosine oxidase of (b-1) further having 90% or more identity with the amino acid sequence of SEQ ID NO: 1” in part (b-2), which is the narrower statement of the range/limitation. Similarly, claim 2 recites the broad recitation “a protein comprising an amino acid sequence having 80% or more identity with the amino acid sequence of SEQ ID NO: 2, 3, or 4” with the N320/G324 mutations in part (c-1), and the claim also recites “a protein comprising an amino acid sequence having 90% or more identity with the amino acid sequence of SEQ ID NO: 2, 3, or 4” with the N320/G324 mutations in part (c-2), which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. As such, one of ordinary skill in the art would be unable to determine what levels of sequence identity to SEQ ID NO.: 1, 2, 3, or 4 are required by the claim, thus rendering the claim indefinite.

Claim 2 recites “a protein comprising an amino acid sequence wherein 1 or several amino acids” are mutated in part (e). The term “several” in claim 2 is a relative term which renders the claim indefinite. The term “several” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Examples of the meaning of the term “several” are provided in paragraph 0027 of the instant specification as filed, but the term is not explicitly defined. As such, one of ordinary skill in the art would be unable to determine the metes and bounds of the protein of part (e) of claim 2, rendering it indefinite.

Claims 4-8 depend from claim 2 and recite limitations of “the modified sarcosine oxidase of claim 2”. However, claim 2 recites seven different sarcosine oxidases. As such, one of ordinary skill in the art would be unable to determine which of the sarcosine oxidases of claim 2 are intended to be modified by the limitations of claims 4-8. Therefore, claims 4-8 are indefinite.

Because claims 4-8 depend from claim 2 and do not provide further clarification of the indefinite language therein, these claims are also indefinite. Therefore, claims 2 and 4-8 are rejected under 35 U.S.C. 112(b).

In the interest of compact prosecution, the Examiner has interpreted the sequence identity limitations of claim 2 as the broader recitations of the sequence identity limitations. The Examiner has interpreted “several” amino acids in part (e) of claim 2 to represent 3, 5, or 10 amino acids. The Examiner has interpreted claims 4-8 as modifying the sarcosine oxidase of part (a) of claim 2.

Conclusion
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin M. Bowers, whose telephone number is (571)272-2897.  The examiner can normally be reached on Monday-Friday, 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached at (571)272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Erin M. Bowers/Primary Examiner, Art Unit 1653                                                                                                                                                                                                        05/26/2022